              Case 4:20-cv-05199-RMP                  ECF No. 9          filed 12/01/20     PageID.71 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                                  for thH_                           EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                     CARRIE BRENNAN,
                                                                                                      Dec 01, 2020
                                                                                                          SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:20-CV-5199-RMP
   GROCERY OUTLET, INC., a California corporation;                   )
 BLUE RIVER SEAFOOD, INC., d/b/a Pucci Foods, Inc.,                  )
 d/b/a Western Pride; and UNKNOWN CORPORATION,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion for Dismissal with Prejudice ECF No. 7, is GRANTED.
u
              Plaintiff’s Complaint is dismissed with prejudice and without costs to any party.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              Rosanna Malouf Peterson                                       on a Motion for Dismissal with Prejudice.




Date: December 1, 2020                                                      CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
